Citation Nr: 1622768	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 prior to February 25, 2014.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 on or after February 25, 2014.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU), prior to February 25, 2014.

4.  Entitlement to TDIU on an extraschedular basis prior to July 3, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1959 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In its January 2015 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent, effective February 25, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the RO granted service connection for right lower extremity radiculopathy and assigned a 20 percent evaluation effective July 3, 2013.  In October 2015, the RO granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent effective October 7, 2013.  These evaluations and their effective dates have not been appealed or certified to the Board.  Therefore, the Board does not have jurisdiction over these decisions.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU, prior to October 7, 2013, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's forward flexion of the lumbar spine has more nearly approximated limitation of motion to no more than 30 degrees when considering functional impairment on use.

2.  The Veteran's lumbar spine is not ankylosed and there have been no findings of neurological abnormalities, not previously rated by VA, associated with the Veteran's lumbar spine disability for the entire appeal period.

3.  The Veteran's current intervertebral disc syndrome of the lumbar spine has not been manifested by incapacitating episodes for any 12 month period during the appeal period.

4.  Effective October 7, 2013, the service-connected disabilities, manifested by degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5, and right and left lower radiculopathy associated with degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5, are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his educational level and previous work history.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 prior to February 25, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).
2.  The criteria for a disability rating greater than 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 on or after February 25, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  The criteria for the assignment of a TDIU rating effective October 7, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board is granting, in part, and remanding the issue of entitlement to a TDIU, a discussion of the VCAA is not warranted at this time.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claims for increased evaluations for the service-connected lumbar spine disability.

The RO provided a pre-adjudication VCAA notice by letter dated in December 2010.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

The Veteran was also afforded VA examinations in May 2011, February 2014, and November 2015 for evaluating his lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully address the rating criteria that are relevant to rating the disability in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for increased evaluations for the lumbar spine disability are thus ready to be considered on the merits.

II.  Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans' Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the Veteran's lumbar spine disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behaviour of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 is currently rated as 20 percent disabling before February 25, 2014, under Diagnostic Code 5242, which refers to the General Rating Formula for Diseases and Injuries of the Spine.  Since February 25, 2014, the Veteran's lumbar spine disability has been rated as 40 percent disabling.  

Diagnostic Code 5242 refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Under Note (5) of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Specifically, regarding forward flexion, during his May 2008 VA examination, the Veteran's forward flexion of his thoracolumbar spine was to 75 degrees.  VA treatment records dated in August 2013 and September 2013 indicate forward flexion of the lumbar spine to 35 degrees.  During the February 2014 VA examination, forward flexion was limited to 20 degrees with painful motion beginning at zero degrees.  The Veteran was unable to perform repetitive use testing.  During the January 2015 VA examination, the Veteran had forward flexion to 40 degrees.  Pain was indicated on motion, but the VA examiner did not provide a measurement for when pain began during flexion.  

At the May 2011 VA examination, the Veteran stated that he was in constant aching pain and that bending increased his back pain.  He was forced to give up his cabinet making business 6 months prior to the examination.  Additionally, in his January 2011 claim, the Veteran stated that he was unable to bend or lift anything.  The Board finds that the May 2011 VA examination is inadequate as it does not address the functional impact that the Veteran's constant pain has on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  

Here, the Veteran has consistently reported increased symptomatology on use which was not adequately evaluated.  His subsequent VA clinic records next show forward flexion limited to 35 degrees, the February 2014 VA examination showed flexion to 20 degrees and the January 2015 VA examination showed flexion limitation to 40 degrees.  Thus, the Veteran has more consistently showed limitation of motion approximating 30 degrees and the Board finds no credible evidence of an increased severity of symptoms at any time during the appeal period.  Given the inadequacy of the May 2011 VA examination, and consistent with VA's policy of reconciling examination reports into a consistent picture (38 C.F.R. § 4.2) and approximating to a higher rating (38 C.F.R. § 4.7), the Board finds that, for the entire appeal period, the Veteran's forward flexion of the lumbar spine has more nearly approximated limitation of motion to no more than 30 degrees when considering functional impairment on use.  Accordingly, the Board finds that a 40 percent rating is warranted for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 40 percent for his lumbar spine disability.  However, after a careful review of the evidence the, the Board finds that the evidence is against a 40 percent evaluation for the Veteran's lumbar spine disability at any time during the appeal period. 

The next higher rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.  

In this case, there is no evidence that the Veteran's lumbar spine is ankylosed.  The VA examination reports determined that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  The Veteran's ranges of motion are certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  

Additionally, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion); see DeLuca, 8 Vet. App. at 202.  Thus, the inadequacies of the VA examinations addressing functional impairment on use are rendered harmless.

The Veteran was also diagnosed with intervertebral disc syndrome (IVDS) at the January 2015 VA examination.  Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Here, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes in the treatment records.  Additionally, the medical and lay evidence does not indicate that the Veteran's lumbar spine disability has been productive of incapacitating episodes as defined by regulation.  Thus, the Veteran is not entitled to a higher rating under Diagnostic Code 5243, referring to IVDS.  38 C.F.R. § 4.71a.

The Veteran has provided competent lay testimony.  His reports of painful lumbar spine motion worsened with use have been deemed credible and consistent with the evidentiary record.  In fact, the Board has relied on these assertions in awarding a 40 percent rating based upon functional impairment on use for the entire appeal period.  As to the criteria for a higher rating, the Board is assigning more probative weight to the findings on examinations by medical professionals after interviews of the Veteran.  These findings take into account the Veteran's lay statements, medical examination, and the examiner's medical knowledge and experience.  Thus, they are highly probative.  Additionally, the Veteran's statements do not establish ankylosis of the lumbar spine as he reports painful albeit limited motion.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for his lumbar spine disability in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Finally, the Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's spine disability.  However, in April 2014, the RO granted service connection for right lower extremity radiculopathy and assigned a 20 percent evaluation effective July 3, 2013.  In October 2015, the RO granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent effective October 7, 2013.  These evaluations and their effective dates have not been appealed or certified to the Board.  Therefore, the Board does not have jurisdiction over these decisions.

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5.  The rating criteria account for and accurately reflect the level of disability manifested by the Veteran's pain on motion and diminished range of motions.  Notably, the Board has relied on the provisions of 38 C.F.R. §§ 4.40 and 4.45 to find greater motion loss than demonstrated on the May 2011 VA examination.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   Here, the Veteran has been provided separate ratings for his low back disability with neurologic impairment of both lower extremities.  For each disability, higher schedular ratings are available but the Veteran does not meet those criteria.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16(a).

In Geib v. Shinseki, 733 F.3d 1350 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

The Veteran is already in receipt of a TDIU effective February 25, 2014.  Prior to February 25, 2014, effective October 7, 2013, the service-connected disabilities, manifested by degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5, and right and left lower radiculopathy associated with degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 have a combined evaluation of 60 percent, as a result of this Board decision.  Thus, the Veteran meets the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable during the appeal period.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the evidence shows that the service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment that would be consistent with his education and previous employment history.

In November 2013, VA received a VA Form 21-8940 showing the Veteran had not been employed since January 2000.  The Veteran asserted that his degenerative joint disease was the reason he was unable to secure and maintain substantially gainful employment.

In February 2014, the Veteran underwent a VA examination to determine the severity of his lumbar spine disability.  The VA examiner indicated that the Veteran's lumbar spine disability did not impact his ability to work.  The VA examiner did not provide a rationale for his conclusion.  In January 2015, the Veteran was afforded another VA examination.  The VA examiner concluded that the Veteran's lumbar spine disability impacted his ability to work and elaborated that his disability made bending and lifting difficult. 

In January 2015, the Veteran testified at a hearing before the AOJ that he was no longer able to work as a cabinet maker.  His lumbar spine disability and related bilateral radiculopathy made it impossible for him to complete tasks that required bending, standing, and twisting.  

The Board finds that the weight of the evidence supports a grant of TDIU effective October 7, 2013.  The Veteran's competent and credible assertions that he has not been able to work due to his service-connected disabilities are supported by the January 2015 VA examination report.  The February 2014 VA medical opinion finding that lumbar spine disability did not impact the Veteran's ability to work was not supported by rationale and did not address the Veteran's lay statements.  The Board finds no material chance of the Veteran's disability status between these two examinations.  Therefore, the February 2014 medical opinion holds little probative value which is greatly outweighed by the evidence favorable to the claim.

In sum, the Board finds that Veteran's service-connected disabilities precluded him from obtaining substantially gainful employment during the appeal period.  Therefore, a grant of TDIU is warranted effective October 7, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The issue of entitlement to a TDIU, on an extraschedular basis, prior to October 7, 2013, is addressed in the remand section below.

ORDER

A disability rating of 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 prior to February 25, 2014, is granted, subject to the regulations governing the payment of monetary benefits. 

An evaluation in excess of 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 is denied.

A TDIU is granted effective October 7, 2013, subject to the regulations governing the payment of monetary benefits.



REMAND

At the May 2011 VA examination, the Veteran stated that he was in constant aching pain and that bending increased his back pain.  He elaborated that he was forced to give up his cabinet making business 6 months prior to the examination.  When, as in this case, the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), he may seek section 4.16(b) TDIU consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Concerning the Veteran's service-connected disabilities, which have a combined rating of 40 percent, prior to July 3, 2013, refer to the VA Director of the Compensation the matter of extraschedular consideration for a TDIU rating under 38 C.F.R. § 4.16(b).  If this determination is adverse to the Veteran, issue to the Veteran and his representative a Supplemental Statement of Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


